Citation Nr: 0316038	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of fractures of the left distal and proximal tibia 
and distal fibula, with shortening of the left leg, varus 
deformity, a left knee disability and limitation of motion of 
the left ankle (left leg disorder herein), currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an extension of a temporary total (100 
percent) rating (TTR) beyond December 31, 1999, based on 
convalescence following surgery in October 1999 for a 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from July 1986 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1999 and December 1999 RO rating 
decisions, the former of which denied a claim of entitlement 
to an evaluation in excess of 30 percent for service-
connected left leg disorder, and the later of which denied a 
claim of entitlement to an extension of a TTR beyond December 
31, 1999, based on convalescence following surgery in October 
1999 for a service-connected disability.  

The veteran's sworn testimony was obtained at a September 
2001 hearing before the undersigned member of the Board 
sitting at the RO (Travel Board hearing).  At that time, the 
veteran withdrew a claim of entitlement to an increased 
rating for service-connected status post staphylococcus 
infection and stasis ulceration, with skin grafting and 
residual scars, stasis dermatitis, currently rated as 10 
percent disabling.  


REMAND

The Board notes that the veteran has not been given adequate 
notice of a significant change in VA law during the pendency 
of this appeal applicable to his remaining claims on appeal.  
On November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The veteran and his representative on 
appeal must be provided notice of VCAA, and this and other 
development must be completed at the RO, as detailed below.  

The Board also notes that while some development was initiated 
at the Board in April 2002, that development was not 
completed, and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued a decision which now 
requires that the Board remand this case so that the necessary 
remaining development may be completed at the RO as to the 
claims on appeal.  In Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003), the Federal Circuit held 
that that part of the Veterans Claims Assistance Act of 2000 
(VCAA), at 38 C.F.R. § 19.9(a)(2)(ii), which allowed for 
claims development at the Board, the Board receipt of 
additional evidence, and Board issued corrective VCAA duty to 
notify letters, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  The Board's properly initiated development in April 
2002 included requesting the veteran to identify any 
additional records, and the Board obtained copies of VA 
treatment records.  However, private medical records pertinent 
to both claims-and critical to the extension of a TTR claim, 
have not been obtained.  Specifically, on October 29, 1999 the 
veteran was admitted to Mayo Clinic where he underwent an 
osteotomy and intramedullary nailing of the left tibia, with 
bone grafting.  While the report of surgery and postoperative 
records dated through November 2, 1999 were obtained at the 
RO, treatment records critical to the adjudication of the TTR 
claim were not obtained from Mayo Clinic from November 2, 1999 
to the present.  

The above development must be completed at the RO, consistent 
with the Federal Circuit's interpretation of VCAA, even though 
the veteran waived RO adjudication in May 2003, since a 
supplemental statement of the case (SSOC) is needed as to both 
issues, given the evidence received since the issuance of the 
last statement of the case (SOC) and SSOC dated in November 
2000.  See Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
supra.  This additionally received evidence not previously 
reviewed at the RO includes an August 2002 VA examination 
report, and VA treatment records dated through February 2002.  

Accordingly, the matter must now be remanded to the RO so that 
the veteran may be provided notice of VCAA, and given one year 
in which to reply to the RO's VCAA notice.  In this VCAA 
notice, the veteran must be advised of what sort of evidence 
is needed to prove each of his claims, what evidence or 
information he needs to submit to VA, and what evidence VA 
will obtain on its own, or in response to information he 
provides, consistent with Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this particular case, the veteran and his 
representative must also be advised that their assistance is 
needed to obtain the critically necessary records from Mayo 
Clinic, dated from November 2, 1999 to the present.  An 
equitable disposition of the TTR extension claim cannot be 
accomplished without this critical evidence.  Moreover, this 
development cannot be completed at the Board consistent with 
the requirements of VCAA as interpreted by the Federal 
Circuit.  See Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
supra.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The veteran should be given notice of 
VCAA, including advisement of what sort 
of evidence is needed to prove each of 
his claims, what evidence or information 
he needs to submit to VA, and what 
evidence VA will obtain on its own, or in 
response to information he provides, 
consistent with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  He should 
be provided opportunity in which to 
reply.  

2.  The RO should appropriately contact 
the veteran and his representative and 
advise them that the veteran's assistance 
is required in obtaining treatment 
records from Mayo Clinic, dated from 
November 1999 to the present, as these 
records are of particular importance to 
his TTR extension claim, and that any 
failure to cooperate in this regard might 
prejudice his claims on appeal.  The 
veteran should be requested to complete 
and return an appropriate authorization 
for the release of any and all 
postoperative treatment records from both 
Dr. David G. Lewallen, M.D. and Mayo 
Clinic, for any and all treatment given 
to the veteran from November 2, 1999 to 
the present.  

On its own initiative, and without 
waiting for a response from the veteran, 
the RO should request and obtain VA 
treatment records dated from February 
2002 to the present.  

After first securing any necessary 
releases as to private records, the RO 
should request and obtain copies of any 
such records for use in the appeal, 
documenting all efforts in this regard.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  

4.  The RO should consider scheduling the 
veteran for another VA bones and joints 
examination, to include a neurological 
examination if indicated by any 
additionally received medical evidence, 
and upon receipt and review of the Mayo 
Clinic records.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal.  If any decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  
The RO's SSOC should be responsive to 
both issues on appeal, and include 
reference to all additionally received 
evidence since the time of the last SOC 
and SSOC dated in November 2000, 
including the August 2002 VA examination 
report, VA treatment records dated 
through February 2002 and thereafter, and 
any records from Mayo Clinic.  Evidence 
recently submitted and not previously 
considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 



Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


